Citation Nr: 1732038	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-45 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Barrett's esophagitis, to include as due to Agent Orange exposure and as proximately due to an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1971.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran withdrew his request for a Board hearing in September 2016. 

The claim was remanded by the Board in October 2016 for additional development.  As the requested development has been completed, the case has been returned for further appellate action.  


FINDING OF FACT

Barrett's esophagitis, first manifested many years post-service, did not have its clinical onset during or as a result of service, including herbicide/Agent Orange exposure, and is not otherwise related to service or a service-connected disability, to include diabetes.  


CONCLUSION OF LAW

The criteria for service connection for Barrett's esophagitis are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Nevertheless, the Veteran received VCAA notice in December 2009 prior to the initial adjudication of the issues on appeal.  As such, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records as well as all available private treatment records and all VA outpatient treatment records.  The Veteran has not identified any outstanding and available medical treatment records.   
In addition, the Board finds that the VA examination and medical opinion evidence in this case is adequate as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the chloracne and a cyst disability other than chloracne issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board November 2015 and November 2016, when it was remanded for additional development.  In accordance with the remand instructions, VA treatment records were obtained and associated with the claims file, a VA examination was obtained, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2016).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 
38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Barrett's Esophagitis

The Veteran contends that he incurred Barrett's esophagitis as a result of his military service, either directly or as a result of his exposure to Agent Orange.  In the alternative, he also contends that Barrett's esophagitis was caused or aggravated by his service-connected posttraumatic stress disorder, depression not otherwise specified (NOS), and anxiety disorder with panic attacks (herein acquired psychiatric disability).  

At the outset, the Board notes that the Veteran's service in the Republic of Vietnam (Vietnam) has been conceded based on service personnel records and the Veteran's statements.  Therefore, the exposure to herbicide agents such as Agent Orange is presumed in this case.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  However, Barrett's esophagitis is not among the listed diseases presumed to etiologically related with herbicide/Agent Orange exposure.  Therefore, presumptive service connection under that regulation is also not warranted in this case.  
Notwithstanding this fact, the Veteran could still establish service connection for this disability with competent evidence that hypertension was incurred in service or by submitting medical or scientific evidence that it was in fact incurred due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service treatment records are negative for any complaints, treatment, or diagnosis of Barrett's esophagitis or related symptoms.  Upon separation examination in May 1971, the Veteran's mouth and throat were normal and there was no report or finding of Barrett's esophagitis or related disability.  

The first evidence of Barrett's esophagitis came more than 30 years post-discharge when an endoscopy revealed the disability.  Since then, the VA and private treatment records demonstrate continued treatment for the disability without any opinion or evidence regarding an etiological link between Barrett's esophagitis and service, including Agent Orange exposure, or with his service-connected acquired psychiatric disability.   

Following a VA examination in December 2009, the examiner concluded that the Veteran's Barrett's esophagus is not caused by or a result of the Veteran's acquired psychiatric disability.  The examiner noted that while there are several specific risk factors for the disability, a psychiatric disability was not among them.  

In a September 2010 letter, the Veteran's treating physician at a facility associated with Wing Memorial Medical Center, Dr. S.C., stated that the Veteran's Barrett's esophagus is not related to his PTSD and that it's a separate medical condition in and of itself.  

Finally, in a February 2017 VA opinion, the examiner noted that the Veteran had been diagnosed with Barrett's esophagus in 2006 and had pathology from a biopsy showing Barrett's metaplasia in 2009.  The examiner noted that although the Veteran is a combat Veteran and is presumed to have been exposed to Agent Orange during service, Barrett's esophagus is not a presumptive disease associated with Agent Orange exposure.  The examiner further explained that although the Veteran submitted medical literature in support of his claim, it discussed the relationship between military service and esophageal cancer, with which the Veteran has never been diagnosed.  In addition, the submitted materials are not relevant to the particulars of the Veteran's diagnosed conditions, and are not of a level that would be considered scientific evidence.  As such, the examiner concluded that the Veteran's Barrett's esophagus is less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   

Regarding proximate service connection, the examiner noted several diseases which could be associated with Barrett's esophagus and then stated that there is no medical evidence that the disability is secondary to any psychiatric condition, specifically, the Veteran's currently diagnosed posttraumatic stress disorder (PTSD), panic disorder, and depression.  As such, the examiner concluded that the Veteran's Barrett's esophagus is less likely than not (less than a 50 percent probability) caused or aggravated by his service-connected acquired psychiatric disabilities.  

Based on the forgoing, the Board concludes that the Veteran's Barrett's esophagitis is not etiologically related to service, to include due to his presumed exposure to Agent Orange.  His service treatment records are negative for any treatment, diagnosis, or symptoms related to Barrett's esophagitis and his separation examination was normal.  Barrett's esophagitis was not diagnosed or suggested until 2004, more than 30 years post-discharge.  Moreover, the only medical evidence of record regarding an etiological link between Barrett's esophagitis and service, including his Agent Orange exposure is against the claim.  

While the Board acknowledges the Veteran's contention that there may be such a connection between Barrett's esophagitis and service/Agent Orange exposure, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not submitted competent evidence that Barrett's esophagitis was incurred in service and has not submitted medical or scientific evidence that it was in fact incurred due to herbicide exposure during service.  The competent evidence, that of the VA examiners, is against the claim.  

To the extent that he submitted medical literature or Internet articles to support his claim, as the 2017 VA examiner noted, this evidence was actually about esophageal cancer, which the Veteran does not have, was not specific to his case, and was not of the caliber to be regarded as medical or scientific evidence.  It certainly is not sufficient to outweigh the medical opinion of the VA examiner who applied medical expertise to the Veteran's specific case.  

Similarly, as to a proximate connection between Barrett's esophagitis and service-connected acquired psychiatric disability, the Veteran did not submit, nor does the record include, any medical opinion demonstrating or suggesting a proximate link between the two.  Indeed, the 2009 and 2017 VA examiners as well as the Veteran's treating physician each stated that the two are not proximately related.  

The Board acknowledges the Veteran's statements that Barrett's esophagitis could have caused or aggravated by his acquired psychiatric disability.  Again, however, he is not competent to render such an opinion in this case.  The only competent and credible evidence of record is that of the VA examiners and the Veteran's private physician, which is against the claim.  

Therefore, the Board concludes that the competent medical opinion evidence of record is against the claim that service-connected acquired psychiatric disability caused or aggravated the Veteran's Barrett's esophagitis.  

Based on the foregoing, the Board finds that the evidence of record does not support a finding of service connection for Barrett's esophagitis on either a direct, presumptive, or proximate basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for Barrett's esophagitis is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


